DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-15 filed on 06/26/2020 are pending and being examined. Claims 1 and 12 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claims 1-2, 4-7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoi et al (US 2020/0334477, hereinafter “Aoi”). 

Regarding claim 1, Aoi discloses a method for monitoring a state of consciousness of at least one operator in an aircraft cockpit, the method comprising at least one set of steps comprising at least steps as follow, implemented automatically and iteratively (the method and apparatus for state estimation of a driver; see fig.6):
an image acquisition step, implemented by an image acquisition module (HW related features such as camera, processor, see 21 and 20 of fig.1 and para.48-50), comprising acquiring images of the operator or operators (the apparatus may obtain a moving image of a driver; see S11 of fig.6 and para.84); 
a first detection step, implemented by a first detection module, comprising detecting at least one first movement of a body of the operator or operators from the images (the apparatus may detect the face movement, and the degree of eye opening of the driver from each and every frame of the moving image; see S12 of fig.6 and para.90); 
a first determination step, implemented by a first determination module, comprising determining a first movement feature of the body of the operator or operators during at least one first time proportion of a predetermined first time window (the apparatus may calculate the features of the driver in every frame of the T moving frames (t=0, 1,…,T) to detect/determine the facial behaviors (the driver’s states); see S12-S14 of fig.6, fig.9 and para.102; see para.90), the first determination step being wherein the features include whether the face of the driver is detected in each of the frames; see, e.g., the first row of fig.9 and para.102), the first time proportion of the predetermined first time window corresponding to the ratio between the sum of the times for which the detection is available during the predetermined first time window and the predetermined first time window (wherein the ratio of frame is 1/T; see fig.9 and para.101); 
a first transmission step, implemented by a first transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator or operators to a user device, the first transmission step being implemented if the first movement feature meets a predetermined first condition (when, e.g., a “feel dizzy” state of the driver is detected based on the feature quantities obtained from the each of the frames, “[t]he estimation result may be used for automatic driving control to control the vehicle C” from the manual driving; see S18-S20 of fig.6 and para.105—para.106; see also para.51).

Regarding claim 2, 13, Aoi discloses, comprising: - a second detection step, implemented by a second detection module, comprising detecting at least one second movement of the body of the operator or operators from the images, the second detection step being implemented: * if no first movement of the body of the operator or operators is detected during the first time proportion; or " if the first movement feature does not meet the predetermined first condition; - a second determination step, implemented by a second determination module, comprising determining a second to determine the state of the driver, frame-by-frame, or “on a frame basis”, the apparatus may (1) detect the face movement and the degree of eye opening of the driver, (2) obtain the feature quantities from the corresponding locations, (3) determined whether the driver is in “abnormal movement”/state based on the feature quantities obtained from the each and every frame of the total T frames, and (4) control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see para.102 and fig.9; see para.83—para.106; see also para.51-para.52).

Regarding claim 4, Aoi discloses the method according to claim 2, wherein the first movement or movements of the body of the operator or operators correspond to at least one blink of at least one eye of the operator or operators, the first movement feature corresponding to a number of blinks of at least one eye, the first movement feature meeting the predetermined first condition if the number of blinks of at least one eye is 

Regarding claim 5, Aoi discloses the method according to claim 2 wherein the first movement or movements of the body of the operator or operators correspond to at least one head direction movement of the operator or operators, the first movement feature corresponding to a head direction movement speed, the first movement feature meeting the predetermined first condition if the head direction movement speed is less than a predetermined head direction movement speed (see “drowsy” in fig.5); and wherein the second movement or movements of the body of the operator or operators correspond to at least one blink of the eye or eyes of the operator or operators, the second movement feature corresponding to a number of blinks of at least one eye, the second movement feature meeting the predetermined second condition if the number of blinks of at least one eye is less than a predetermined number of blinks of at least one eye (“the blink count”; see para.135).

Regarding claim 6, 14, Aoi discloses, comprising: - a third determination step, implemented by a third determination module, comprising determining a head orientation of the operator or operators from the images, the third determination step being implemented if a head direction movement speed is greater than or equal to a predetermined head direction movement speed (“looking aside” or “on the phone”; see fig.5); and - a fourth transmission step, implemented by a fourth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device, the second transmission step being implemented if the head orientation is within a predetermined orientation range during at least one third time proportion of the second time window (the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 7, Aoi discloses the method according to claim 2, comprising: - a third detection step, implemented by a third detection module, comprising detecting a shoulder movement of the operator or operators from the images, the third detection step being implemented: " if the second movement feature does not meet the predetermined second condition; or * if the head orientation is greater than or equal to the predetermined orientation during at least the third time proportion; - a fourth determination step, implemented by a fourth determination module, comprising determining a shoulder movement speed of the operator or operators during the third time proportion, the fourth determination step being implemented if at least one the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 9, Aoi discloses the method according to claim 2, comprising: - a fourth detection step, implemented by a fourth detection module, comprising detecting a head direction movement of the operator or operators, the fourth detection step being implemented if no movement of the second body part of the operator or operators has been detected; - a fifth determination step, implemented by a fifth determination module, comprising determining a third head direction movement feature of the operator or operators during at least one fourth time proportion of the second time window, the fifth determination step being implemented if at least one head direction movement of the operator or operators is detected during at least the fourth time proportion (e.g., “looking forward carefully”; see fig.4; “face orientation/angle”, see fig.5); - a sixth transmission step, implemented by a sixth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device, the sixth transmission step being implemented if the third head direction movement feature the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 11, Aoi discloses the method according to claim 1, comprising: - a fifth detection step, implemented by a fifth detection module, comprising detecting a heartbeat of the operator or operators (detecting “respiratory distress” and ” “heart attack” of the driver; see fig.4 and para.81), the fifth detection step being implemented: " if no second movement of the body of the operator or operators has been detected; or " if the distribution of the pressure exerted by the mass of the operator the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 12, the claim is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 3, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2020/0334477, hereinafter “Aoi”) in view of Fung et al (US 2018/0022358, hereinafter “Fung”). 

Regarding claim 3, Aoi does not explicitly disclose, comprising: - a third transmission step, implemented by a third transmission module, comprising transmitting a signal representative of a possible state of malfunctioning of the movement detection to the user device, the third transmission step being implemented if no second movement of the body of the operator or operators is detected during the second time proportion. However, in the same field of endeavor, Fung teaches: a third transmission step, implemented by a third transmission module, comprising transmitting a signal representative of a possible state of malfunctioning of the movement detection to the user device, the third transmission step being implemented if no second movement of the body of the operator or operators is detected during the second time proportion (include “a failure detection system 244 that detects a failure in one or more of the vehicle systems 126. More specifically, the failure detection system 244 receives information from a vehicle system and executes a fail-safe function (e.g., system shut down) or a non-fail-safe function (e.g., system control) based on the information and a level of failure. In operation, the failure detection system 244 monitors and/or receives”; see 244 of fig.2, and para.264). It would have been Fung into the teachings of Aoi by including a failure detection system for detecting a failure in one or more of the vehicle systems, as taught by Fung, in order to control vehicle systems by receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems (Fung; see Abstract).

Regarding claim 8, 15, Aoi discloses the claimed invention except for the aircraft. However, in the same field of endeavor, Fung teaches an apparatus for state estimation of a pilot in aircraft (wherein motor vehicle includes “aircraft”; see para.207).

Regarding claim 10, the combination of Aoi and Fung discloses the method according to claim 8, wherein the initialization step comprises a second detection substep, implemented by a second detection submodule, comprising detecting a pressure exerted by a mass of the operator or operators on a seat on which they are likely to sit (Fung: “pressure sensors” for detecting pressure of a driver on a seat; sees para.223, para.230), the set of steps being implemented: * firstly if the pressure has been detected during a predetermined second period; or " secondly if an action of the operator or operators has been detected during the predetermined first period and if the pressure has been detected during the predetermined second period; the method furthermore comprising: - a seventh determination step, implemented by a seventh determination module, comprising determining a distribution of the pressure exerted by : the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.

Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/29/2021